I concur in the judgment. Further consideration has satisfied me that section 288a of the Penal Code is so vague and uncertain in its attempted statement of the acts declared to be felonies that it may not fairly be upheld as a valid statute. It must be conceded, I think, that it is essential to the validity of a statute creating a criminal offense that it show in language capable of being understood by a person of ordinary intelligence what it is that is prohibited. This, it has been said, can only be done by the use of terms or words of settled meaning, or words which indicate offenses well known to and defined by the common law. (See, generally, 16 Corpus Juris, pp. 67, 68.)
Sloss, J., and Richards, J., pro tem., concurred.
Wilbur, J., dissented.